Allow me at the outset to
express to you, Sir, our warm felicitations on your
election as President of the General Assembly at its
fifty-ninth session. We congratulate Mr. Julian Hunte
on his successful stewardship of the fifty-eighth
session of the Assembly. I also reaffirm our deep
appreciation for the wise leadership of the Secretary-
General, Mr. Kofi Annan, and his services for the cause
of peace and progress in the world.
A profound transformation is under way in
international relations. The dangerous balances of the
cold war have been replaced by the complex and
equally dangerous realities of our world today. It is a
world marked by intensifying globalization of
economies, production, trade and information, on one
side; and by terrorist violence, poverty and disease, on
the other.
The growing asymmetries in power among States,
discrimination in the dispensing of international
justice, repression of peoplesí legitimate aspirations
and growing socio-economic disparities have
precipitated new threats to international peace and to
international security: the threats of terrorism,
proliferation of weapons of mass destruction, and
imploding States. The world today sees turmoil and
upheaval everywhere, especially in the third world, and
more specifically in the Muslim world. Too many
fronts have been opened and too many battle lines have
been drawn. The time for closing fronts has come. The
world today is crying for peace, reconciliation and
reform. Our objective today has to be harmony through
reconciliation and accommodation, globally and
regionally.
Terrorism poses the most urgent threat to many
countries, including the most powerful States. For
many of us, the terrorist threat is very close and may be
very personal. Terrorism threatens Pakistan's vital
national interests and objectives. We have thus
participated actively in the unprecedented global
campaign against it. Pakistan has led the way in that
campaign. Our counter-terrorist campaign is ongoing.
Global cooperation against terrorism has been
highly successful. Determined and collective action has
contained and disrupted the violent agendas of the
terrorists. We are winning the battle against terrorists.
However, what we are doing is insufficient to win the
ultimate war against them. The immediate anti-terrorist
response has to be accompanied by a clear long-term
strategy that strikes at the root of the problem if we are
to ensure final success against this scourge.
I have proposed a two-pronged strategy of
enlightened moderation to overcome terrorism and
prevent a clash of civilizations. The most recent
Islamic Summit, in Malaysia, endorsed that plan,
which involves, on the one hand, internal socio-
economic reform in the Muslim world and, on the
other, active support from the major Powers to ensure
political justice and socio-economic revival for all
Islamic peoples. While the Islamic world has taken its
first step in the form of nominating a Commission of
Eminent Persons to propose measures for a renaissance
in the Muslim world, the major Powers of the West
have yet to show movement in seriously trying to
resolve internationally recognized disputes affecting
the Muslim world.
The industrialized world must support the
endeavour to bring about an Islamic renaissance,
especially through adequate financial and technical
assistance and larger trade opportunities. More
important, justice must be offered to Islamic peoples in
the form of the resolution of all outstanding
international disputes which affect Muslims. There is
no time to lose. Action has to be taken before an iron
21

curtain finally descends between the West and the
Islamic world.
The tragedy of Palestine is an open wound
inflicted on the psyche of every Muslim. It generates
anger and resentment across the Islamic world.
Continued Israeli violence and the Israelis' erection of
the illegal separation wall, usurping more Palestinian
land, as well as suicide attacks by misguided
Palestinians, are frustrating the prospects of peace and
prolonging the agony of the Palestinian people. While
Pakistan stands for peace, recognizing the right of
Israel to exist as also the right of the Palestinians to
have their own homeland, we can never accept the
usurpation of additional Palestinian land. Israel has no
right to erect its separation wall beyond its 1967
boundaries. Pakistan calls on Israel to withdraw the
wall from all occupied Palestinian lands, taking it back
to the pre-1967 boundaries. We also call on Israel to
stop the daily atrocities against Palestinians. Pakistan
also appeals to President Yasser Arafat to use his
influence to reciprocally halt the intifada and give
peace a chance.
A major responsibility rests with the Quartet, and
in particular with the world's greatest Power, the
United States, to secure a fair and peaceful solution to
the problem, realizing the vision of two States, Israel
and Palestine, living side by side in peace, harmony
and security. The United States can and must play the
role of a just broker of peace. Peace must succeed in
the Middle East; failure is no longer an option.
It has always been my conviction that Pakistan
and India can resolve all their differences, including
over Jammu and Kashmir, through a sincere dialogue.
The dangerous confrontation of 2002 and the three
wars prior to that between our two countries have
demonstrated that there is no military solution to our
problems. The aspiration to peace enjoys popular
support in Pakistan and, I believe, in India as well.
Neither country can achieve its ambition for social and
economic progress in the absence of peace. We must
achieve peace for the sake of the impoverished people
of South Asia ó for their development and prosperity.
After several aborted attempts, Pakistan and India
have been able to initiate confidence-building
measures and a composite dialogue this year to address
all outstanding issues. Pakistan has pursued this
process with complete sincerity, giving bilateralism a
final chance. We feel that the dual channels of
confidence-building measures and the dialogue process
must proceed in tandem. We also are firmly committed
to resolving all disputes with India peacefully,
including the Kashmir dispute. That issue cannot be
ignored. Its resolution cannot be delayed inordinately.
We desire a resolution for Kashmir which is just and
acceptable to India, Pakistan and the people of
Kashmir.
We also seek strategic stability with India. I am
glad to say that up until now, the normalization process
has progressed well, in a cordial atmosphere. Now that
the negotiations are entering the difficult stage of
grappling with solutions to previously irreconcilable
disputes, Pakistan hopes that India will show the same
sincerity, flexibility and boldness that Pakistan will
demonstrate. I look forward to my meeting the day
after tomorrow with Prime Minister Manmohan Singh.
I would like to convey to him that this is the moment
for peace; we must not allow it to slip away.
Iraq has taken a serious turn, to the anguish of the
entire world community. It is imperative that together
with closing the Palestine and Kashmir fronts, we also
wind down the Iraq confrontation. Pakistan stands for
restoration of peace and stability in Iraq to ensure its
unity and territorial integrity. That can only be
achieved through handing over governance authority to
the people of Iraq and allowing them full control over
their natural resources. Internal law and order and
security can be best promoted by local Iraqi police and
militia, who need to be built up expeditiously.
At an opportune time, and at the request of the
people and Government of Iraq, the Muslim world
could play a role in bringing peace and harmony to this
conflict-torn nation.
The forthcoming elections in Afghanistan will be
an important landmark in the countryís progress
towards democracy and stability. Pakistan will do all it
can to prevent terrorists from using our territory to
disrupt the Afghan election process. The subsequent
parliamentary elections in April 2005 would also augur
well for self-governance in Afghanistan. While the
political channel is progressing well ó and we wish
President Karzai all success ó the process of building
the Afghan National Army and reconstruction efforts
need to be accelerated in order to install durable peace
in Afghanistan.
In our globalized world, peace and development
are interdependent, now more than ever before. Despite
22

dynamic growth in some parts of the developing world,
economic and social disparities are increasing. The rich
are richer; the poor are poorer. Over 2 billion people on
our planet ó a quarter of the worldís population ó
live in abject poverty, afflicted by hunger, disease and
conflict. Islands of peace and prosperity cannot coexist
for long within oceans of instability and poverty.
A bold and innovative global strategy is required
to redress the growing inequalities in the world. Good
governance is a precondition for development; but the
need to rectify the glaring inequities and imbalances in
the international financial and trade systems is equally
essential.
Official development assistance can and must be
doubled. Innovative ways can and must be adopted to
generate the financial resources required for
development. The billions transferred abroad by
corrupt leaders should be returned to the looted
countries to finance poverty alleviation, education and
health. International investment flows should be
consciously directed to the poorer developing
countries, where such funds could unleash the latent
power of the poor for consumption and production.
We also know by now that trade, and not just aid,
is the way to promote growth and to benefit from
globalization. However, it has to be made more
equitable. Unfair agricultural subsidies should be
eliminated and high and escalating tariffs that
discriminate against the products of the poor should be
removed. Special and differential treatment should be
offered to disadvantaged developing countries. In my
view, we need more than a level playing field; we need
a field tilted in favour of the developing countries.
Unless the worldís leaders generate the political
will required to agree and implement those measures
urgently, the Millennium Development Goals will
remain a mirage.
In Pakistan, we are well on the way to
transforming our country into a modern, progressive,
tolerant, democratic, Islamic state, reflecting the vision
of our founding father, Quaid-e-Azam. Democracy has
been restored in Pakistan. The people have been
empowered through a revolutionary local government
system. Our women have been empowered. However,
like other developing countries, Pakistan confronts
several challenges. But, we are confident of success.
Our governance is good. Our national priorities are
absolutely clear.
Today, there is welcome resurgence of support for
multilateralism. This must be a multilateralism based
on the principles of the United Nations Charter, a
cooperative and democratic multilateralism. It must
seek just, peaceful and durable solutions to conflicts
and disputes. It must promote a programme for nuclear
disarmament and non-proliferation. It must foster
global development and global prosperity.
All our collective aspirations can best be pursued
within this world Organization. The United Nations
must be strengthened and revitalized to respond to the
challenges of twenty-first century.
The United Nations Security Council should
become more effective, democratic and representative.
There is no agreement on the aspiration of a few States
to acquire permanent membership in the Security
Council. The overwhelming majority of States are
against the creation of new centres of privilege. The
Council should be enlarged to ensure the representation
of the mostly small and medium States which have
joined the United Nations over the last three decades.
We have to consider new ideas to craft a consensus on
the enlargement of the Security Council.
Pakistan believes that a new consensus on peace,
security and development, can and should be achieved
on the occasion of the sixtieth anniversary of the
United Nations next year. The summit meeting
suggested by the Secretary-General for next year must
lead to a negotiated final document adopted through
consensus. That historic summit will, I hope, and
Pakistan hopes, create a new paradigm to achieve
universal peace and prosperity.